DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 26 April 2021 have been fully considered but they are not persuasive. 
The Applicant argues that the cited prior art fails to teach or fairly suggest the claimed invention “wherein at least one depth sensor comprises a LIDAR sensor configured to capture depth data and convert the data to depth images in frames in an image formatted buffer, wherein each frame corresponds to an image captured by the camera, wherein the processor running software is further configured to image process a depth image using a preselected lighting condition by applying a lighting calculation to the depth image to create a light image”.  The Examiner respectfully disagrees.  Suzuki et al. discloses in Fig. 19 a laser radar 510a that is a scanning type laser radar configured to transmit the distance data related to the object to the object recognition unit 510c (paragraph [0151]).  The object recognition unit 510c is configured to determine the presence of an object (e.g., a preceding vehicle) based on the captured image from the one-eye camera 510b and the distance data from the laser radar 510a.  When the presence of the object is determined, the object recognition unit 510c obtains the distance data related to the object from the laser radar 510a (paragraph [0153]).   (paragraph [0040]).  The augmented image can be seen in Fig. 4, which provides lighted portions as well as depth information.  Therefore, the combination of the cited prior art references disclose the claimed limitations when the claims are given their broadest reasonable interpretation.  The Examiner recommends further defining the lighting calculation. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (U.S. Patent Application Publication 2019/0084419) in view of Grauer et al. (U.S. Patent Application Publication 2017/0234976) in view of Lee et al. (U.S. Patent Application Publication 2018/0031384).
Regarding claim 1, Suzuki et al. discloses a system for enhancing the visibility of features in a driver field of view in realtime (Fig. 19), the system comprising: a camera configured to capture an image in the driver field of view (Fig. 19 – one-eye camera 510b; paragraph [0152] – the one-eye camera 510b is disposed to capture a front scene, and configured to transmit a captured image to the object recognition unit 510c), at least one depth sensor configured to capture depth data in the driver field of view (Fig. 19 – laser radar 510a; paragraph [0151] – the laser radar 510a is a scanning type laser radar similar to the laser radar 310a of Example 3 – the laser radar 510a is configured to transmit the distance data related to the object to the object recognition unit 510a), and a processor running software for generating a light-contoured image from the captured image and the depth data and overlaying the light-contoured image on the driver field of view so that the visibility of features in the driver field of view are enhanced (Fig. 19 – HUD device 100; Fig. 21; paragraph [0051] – the vehicle information input unit 800 is configured to receive vehicle information (which is information including a vehicle speed, a mileage, a distance to a target object, a brightness of an external environment, etc.) from the controller area network (CAN) – the external information input unit 802 is configured to receive information regarding the exterior of the vehicle (which is navigation information from a GPS, etc.) from an external network – the image data generation unit 804 is configured to generate image data of an image to be rendered, based on the vehicle information received by the vehicle information input unit 800 and the information received by the external information input unit 802 – the image drawing unit 806 includes a control unit 8060 (Fig. 3) – the control unit 8060 is configured to control the optical scanning unit 10 according to the image data, and thereby the image drawing unit 806 is configured to emit the image light beam to the front windshield 50 – as a result, the virtual image I is made visible from the viewpoint position of the image viewer A; paragraph [0153] – the object recognition unit 510c is configured to determine the presence of an object (e.g., a preceding vehicle) based on the captured image from the one-eye camera 510b and the distance data from the laser radar 510a – when the presence of the object is determined, the object recognition 510c obtains the distance data related to the object from the laser radar 510a), wherein at least one depth sensor comprises a LIDAR sensor configured to capture depth data and convert the data to depth images in frames in an image formatted buffer, wherein each frame corresponds to an image captured by the camera (Fig. 19 – laser radar 510a; paragraph [0091] – the sensing unit 310 includes a laser radar 310a and an object recognition unit 310b (three-dimensional position information computation unit) – the laser radar may be called LIDAR (Laser Imaging Detection and Ranging); paragraph [0151] – the laser radar 510a is a scanning type laser radar similar to the laser radar 310a of Example 3 – the laser radar 510a is configured to transmit the distance data related to the object to the object recognition unit 510a).  However, Suzuki et al. fails to disclose a camera configured to capture an image including features in the driver field of view; and a processor running software for generating a light-contoured image from the captured image and the depth data and overlaying and aligning the light-contoured image on the driver field of view so that the visibility of contours of the features in the driver field of view are enhanced, wherein the processor running software is further configured to image process a depth image using a preselected lighting condition by applying a lighting calculation to the depth image to create a light image.
Referring to the Grauer et al. reference, Grauer et al. discloses a system for enhancing the visibility of features in a driver field of view in real-time, the system comprising: a camera configured to capture an image including features in the driver field of view (Fig. 3 – merged image 170; paragraph [0013] – the image sensor is configured to receive reflected pulses from a selected depth of field (DOF) in the environment and to generate a main image, ; and a processor running software for generating a light-contoured image from the captured image and the depth data and overlaying and aligning the light-contoured image on the driver field of view so that the visibility of contours of the features in the driver field of view are enhanced (Fig. 3 – merged image 170; paragraph [0013] – the image sensor is configured to receive reflected pulses from a selected depth of field (DOF) in the environment and to generate a main image, where the exposure mechanism of the image sensor includes a pixelated transfer gate synchronized with the emitted pulses; paragraph [0041] – camera 104 acquires a first image frame (a “main image frame”), referenced 150, using a default gating scheme – subsequently, camera 104 acquires a secondary image frame, referenced 160, of the same DOF as image frame 150, using a reduced-illumination gating scheme – controller 106 may adjust the pulse intensity, the pulse width, the pulse shape, and/or number of pulses emitted by light source 102, as well as the timing and duration of camera 104 activation (exposure time), to selectively accumulate different reflections in each image frame 150, 160 – controller 106 may take into account the environmental conditionals in the imaged scene when adjusting the parameters, such as the weather and climate or the road conditions – image processor 108 may optionally generate a merged image, referenced 170, by combining the image portions 162, 164, 166 of secondary image frame 160 with the rest of main image frame 150, using suitable image fusion techniques – display 110 may then display merged image frame 170 to the user (e.g., a driver or passenger of vehicle 130) – the respective image portions 172, 174, 176 of merged image frame 170 appear clearer and more easily discernible to the user, as compared to the corresponding image portions 152, 154, 156 of the original image frame 150 – display 110 may also .
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have had enhanced the features in the driver’s field of view as disclosed by Grauer et al. in the system disclosed by Suzuki et al. in order to provide a clearer and more easily discernible field of view to the user.  However, Grauer et al. in view of Suzuki et al. still fail to disclose wherein the processor running software is further configured to image process a depth image using a preselecting lighting condition by applying a lighting calculation to the depth image to create a light image.
Referring to the Lee et al. reference, Lee et al. discloses a system for enhancing the visibility of features in a driver field of view in real-time, the system comprising: a processor running software configured to image process a depth image using a preselected lighting condition by applying a lighting calculation to the depth image to create a light image (Fig. 2 – weighted environmental conditions; paragraph [0025] – the camera 106 can capture the images or video inside or outside the vehicle and send the images to the vision sub-system 105 for processing – the video sub-system 105 can be programmed to extract information including objects, visibility, road condition, etc. from the images and transmit the vision information to the information fusion controller 100 for further processing – depending on the visibility and clarity of images, the vision information may or may not be trusted – as such, the information fusion controller 100 will compare the vision information with the .
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have had processed a depth image using a preselected lighting condition by applying a lighting calculation to the depth image to create a light image as disclosed by Lee et al. in the system disclosed by Suzuki et al. in view of Grauer et al. in order help alert the drivers of upcoming obstacles.  
Regarding claim 2, Suzuki et al. in view of Grauer et al. in view of Lee et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the processor is in communication with a heads up display (HUD) unit (Suzuki et al.: Fig. 19 – HUD device 100; Fig. 21; paragraph [0051] – the vehicle information input unit 800 is configured to receive vehicle information (which is information including a vehicle speed, a mileage, a distance to a target object, a brightness of an external environment, etc.) from the controller area network (CAN) – the external information input unit 802 is configured to receive information regarding the exterior of the vehicle (which is navigation information from a GPS, etc.) from an external network – the image data generation unit 804 is configured to generate image data of an image to be .
Regarding claim 5, Suzuki et al. in view of Grauer et al. in view of Lee et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the preselected lighting condition may be one of a diffuse, specular, backlit, cinematic, or artistic lighting condition (Suzuki et al.: paragraph [0037] – the HUD device 100 emits to a front windshield 50 a light beam (image light beam) for forming an image on the front windshield 50, and enables visual confirmation of a virtual image I from a viewpoint position (a midpoint of both eyes of a viewer) of an image viewer A (which is, in this embodiment, a driver who is an occupant of the vehicle); paragraph [0044] – in the light source unit 11, laser beams of 3 colors of R, G, B are combined; .
Regarding claim 6, Suzuki et al. in view of Grauer et al. in view of Lee et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the processor running software is configured to combine the light image with a corresponding captured camera image in time to generate the light-contoured image (Suzuki et al.: Fig. 21; paragraph [0037] – the HUD device 100 emits to a front windshield 50 a light beam (image light beam) for forming an image on the front windshield 50, and enables visual confirmation of a virtual image I from a viewpoint position (a midpoint of both eyes of a viewer) of an image viewer A (which is, in this embodiment, a driver who is an occupant of the vehicle); paragraph [0044] – in the light source unit 11, laser beams of 3 colors of R, G, B are combined; paragraph [0045] – a diffusion plate to diffuse the laser beam bundle, or a transparent plate or a reflection plate having a smooth surface may be used).
Regarding claim 7, Suzuki et al. discloses a transportation vehicle comprising: at least one depth sensor configured to capture depth data of the geography or environment outside the transportation vehicle (Fig. 19 – laser radar 510a and one-eye camera 510b; paragraph [0151] – the laser radar 510a is a scanning type laser radar similar to the laser radar 310a of Example 3 – the laser radar 510a is configured to transmit the distance data related to the object to the object recognition unit 510a; paragraph [0152] – the one-eye camera 510b is disposed to capture a front scene, and configured to transmit a , a processor configured to generate a light-contoured image from the captured depth data and image data, and a heads up display (HUD) configured to project the light-contoured image on a window of the transportation vehicle and align the light-contoured image with a view through the window to increase the contrast and contour of features in the view through the window (Fig. 19 – HUD device 100; Fig. 21; paragraph [0051] – the vehicle information input unit 800 is configured to receive vehicle information (which is information including a vehicle speed, a mileage, a distance to a target object, a brightness of an external environment, etc.) from the controller area network (CAN) – the external information input unit 802 is configured to receive information regarding the exterior of the vehicle (which is navigation information from a GPS, etc.) from an external network – the image data generation unit 804 is configured to generate image data of an image to be rendered, based on the vehicle information received by the vehicle information input unit 800 and the information received by the external information input unit 802 – the image drawing unit 806 includes a control unit 8060 (Fig. 3) – the control unit 8060 is configured to control the optical scanning unit 10 according to the image data, and thereby the image drawing unit 806 is configured to emit the image light beam to the front windshield 50 – as a result, the virtual image I is made visible from the viewpoint position of the image viewer A; paragraph [0153] – the object recognition unit 510c is configured to determine the presence of an object (e.g., a preceding vehicle) based on the captured image from the one-eye camera 510b and the , wherein at least one depth sensor comprises a LIDAR sensor configured to capture depth data and convert the data to depth images in frames in an image formatted buffer, wherein each frame corresponds to an image captured by the camera (Fig. 19 – laser radar 510a; paragraph [0091] – the sensing unit 310 includes a laser radar 310a and an object recognition unit 310b (three-dimensional position information computation unit) – the laser radar may be called LIDAR (Laser Imaging Detection and Ranging); paragraph [0151] – the laser radar 510a is a scanning type laser radar similar to the laser radar 310a of Example 3 – the laser radar 510a is configured to transmit the distance data related to the object to the object recognition unit 510a).  However, Suzuki et al. fails to disclose a processor configured to generate a light-contoured image from the captured depth data and image data that includes features in a driver’s field of view; and a heads up display (HUD) configured to project the light-contoured image on a window of the transportation vehicle and align the light-contoured image with the driver’s field of view to increase the contrast and visibility of the contour of features of the image in the driver’s field of view, wherein the processor is further configured to image process a depth image using a preselected lighting condition by applying a lighting calculation to the depth image to create a light image.
a transportation vehicle comprising: a processor configured to generate a light-contoured image from the captured depth data and image data that includes features in a driver’s field of view (Fig. 3 – merged image 170; paragraph [0013] – the image sensor is configured to receive reflected pulses from a selected depth of field (DOF) in the environment and to generate a main image, where the exposure mechanism of the image sensor includes a pixelated transfer gate synchronized with the emitted pulses; paragraph [0041] – camera 104 acquires a first image frame (a “main image frame”), referenced 150, using a default gating scheme – subsequently, camera 104 acquires a secondary image frame, referenced 160, of the same DOF as image frame 150, using a reduced-illumination gating scheme – controller 106 may adjust the pulse intensity, the pulse width, the pulse shape, and/or number of pulses emitted by light source 102, as well as the timing and duration of camera 104 activation (exposure time), to selectively accumulate different reflections in each image frame 150, 160 – controller 106 may take into account the environmental conditionals in the imaged scene when adjusting the parameters, such as the weather and climate or the road conditions – image processor 108 may optionally generate a merged image, referenced 170, by combining the image portions 162, 164, 166 of secondary image frame 160 with the rest of main image frame 150, using suitable image fusion techniques – display 110 may then display merged image frame 170 to the user (e.g., a driver or passenger of vehicle 130) – the respective image portions 172, 174, 176 of merged image frame 170 appear clearer and ; and a heads up display (HUD) configured to project the light-contoured image on a window of the transportation vehicle and align the light-contoured image with the driver’s field of view to increase the contrast and visibility of the contour of features of the image in the driver’s field of view (Fig. 3 – merged image 170; paragraph [0013] – the image sensor is configured to receive reflected pulses from a selected depth of field (DOF) in the environment and to generate a main image, where the exposure mechanism of the image sensor includes a pixelated transfer gate synchronized with the emitted pulses; paragraph [0041] – camera 104 acquires a first image frame (a “main image frame”), referenced 150, using a default gating scheme – subsequently, camera 104 acquires a secondary image frame, referenced 160, of the same DOF as image frame 150, using a reduced-illumination gating scheme – controller 106 may adjust the pulse intensity, the pulse width, the pulse shape, and/or number of pulses emitted by light source 102, as well as the timing and duration of camera 104 activation (exposure time), to selectively accumulate different reflections in each image frame 150, 160 – controller 106 may take into account the environmental conditionals in the imaged scene when adjusting the parameters, such as the weather and climate or the road conditions – image processor 108 may optionally generate a merged image, referenced 170, by combining the image portions 162, 164, 166 of .
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have had enhanced the features in the driver’s field of view as disclosed by Grauer et al. in the system disclosed by Suzuki et al. in order to provide a clearer and more easily discernible field of view to the user.  However, Grauer et al. in view of Suzuki et al. still fail to disclose wherein the processor running software is further configured to image process a depth image using a preselecting lighting condition by applying a lighting calculation to the depth image to create a light image.
Referring to the Lee et al. reference, Lee et al. discloses a system for enhancing the visibility of features in a driver field of view in real-time, the system comprising: a processor running software configured to image process a depth image using a preselected lighting condition by applying a lighting calculation to the depth image to create a light image (Fig. 2 – weighted environmental conditions; paragraph [0025] – the camera 106 can capture the images or video inside or outside the vehicle and send the images to .
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have had processed a depth image using a preselected lighting condition by applying a lighting calculation to the depth image to create a light image as disclosed by Lee et al. in the system disclosed by Suzuki et al. in view of Grauer et al. in order help alert the drivers of upcoming obstacles.  
Regarding claim 8, Suzuki et al. in view of Grauer et al. in view of Lee et al. discloses all of the limitations as previously discussed with respect to claim 7 including that the transportation vehicle further comprises a camera, wherein the camera generates the image data (Suzuki et al.: Fig. 19 – one-eye camera 510b; paragraph [0152] – the one-eye camera 510b is disposed to .
Regarding claim 9, Suzuki et al. in view of Grauer et al. in view of Lee et al. discloses all of the limitations as previously discussed with respect to claim 7 including that the transportation vehicle further comprises a map database, wherein the map database generates the image data (Suzuki et al.: Fig 8 – diagram/database; Fig. 19 – HUD device 100; Fig. 21; paragraph [0051] – the vehicle information input unit 800 is configured to receive vehicle information (which is information including a vehicle speed, a mileage, a distance to a target object, a brightness of an external environment, etc.) from the controller area network (CAN) – the external information input unit 802 is configured to receive information regarding the exterior of the vehicle (which is navigation information from a GPS, etc.) from an external network – the image data generation unit 804 is configured to generate image data of an image to be rendered, based on the vehicle information received by the vehicle information input unit 800 and the information received by the external information input unit 802 – the image drawing unit 806 includes a control unit 8060 (Fig. 3) – the control unit 8060 is configured to control the optical scanning unit 10 according to the image data, and thereby the image drawing unit 806 is configured to emit the image light beam to the front windshield 50 – as a result, the virtual image I is made visible from the viewpoint position of the image viewer A; paragraph [0153] – the object recognition unit 510c is configured to determine the presence of an object (e.g., a preceding vehicle) based on the captured image from the one-eye camera 510b .
Regarding claim 10, Suzuki et al. in view of Grauer et al. in view of Lee et al. discloses all of the limitations as previously discussed with respect to claim 7 including that wherein the processor is further configured to receive information from a transportation vehicle communications bus including time of day and direction of travel, and a lighting direction so the light-contoured image is generated based on time of day data and direction of travel data (Suzuki et al.: paragraph [0037] – the HUD device 100 emits to a front windshield 50 a light beam (image light beam) for forming an image on the front windshield 50, and enables visual confirmation of a virtual image I from a viewpoint position (a midpoint of both eyes of a viewer) of an image viewer A (which is, in this embodiment, a driver who is an occupant of the vehicle); paragraph [0044] – in the light source unit 11, laser beams of 3 colors of R, G, B are combined; paragraph [0045] – a diffusion plate to diffuse the laser beam bundle, or a transparent plate or a reflection plate having a smooth surface may be used; paragraph [0051] – the vehicle information input unit 800 is configured to receive vehicle information (which is information including a vehicle speed, a mileage, a distance to a target object, a brightness of an external environment, etc.) from the controller area network (CAN) – the external information input unit 802 is configured to receive information regarding the exterior of the vehicle (which is navigation information from a GPS, etc.) from an external network – the .
Regarding claim 11, Suzuki et al. in view of Grauer et al. in view of Lee et al. discloses all of the limitations as previously discussed with respect to claims 7 and 10 including that wherein the processor is further configured to generate the light-contoured image based on any of predetermined lighting conditions including diffuse, specular, backlit, cinematic, or artistic lighting conditions (Suzuki et al.: paragraph [0037] – the HUD device 100 emits to a front windshield 50 a light beam (image light beam) for forming an image on the front windshield 50, and enables visual confirmation of a virtual image I from a viewpoint position (a midpoint of both eyes of a viewer) of an image viewer A (which is, in this embodiment, a driver who is an occupant of the vehicle); paragraph [0044] – in the light source unit 11, laser beams of 3 colors of R, G, B are combined; paragraph [0045] – a diffusion plate to diffuse the laser beam bundle, or a transparent plate or a reflection plate having a smooth surface may be used; paragraph [0051] – the vehicle information input unit 800 is configured .
Regarding claim 12, Suzuki et al. in view of Grauer et al. in view of Lee et al. discloses all of the limitations as previously discussed with respect to claims 7, 10, and 11 including that wherein the processor is configured to start generating the light-contoured image in response to one of user input, sensed environmental conditions outside the transportation vehicle, or vehicle headlights illuminating (Suzuki et al.: paragraph [0037] – the HUD device 100 emits to a front windshield 50 a light beam (image light beam) for forming an image on the front windshield 50, and enables visual confirmation of a virtual image I from a viewpoint position (a midpoint of both eyes of a viewer) of .
Regarding claim 13, Suzuki et al. in view of Grauer et al. in view of Lee et al. discloses all of the limitations as previously discussed with respect to claim 7 including that wherein the at least one depth sensor is a LIDAR sensor (Suzuki et al.: Fig. 19 – laser radar 510a; paragraph [0091] – the sensing unit .
Regarding claim 14, Suzuki et al. in view of Grauer et al. in view of Lee et al. discloses all of the limitations as previously discussed with respect to claims 7 and 13 including that wherein the LIDAR sensor captures depth data as depth image frames or a point cloud format (Suzuki et al.: Fig. 19 – laser radar 510a; paragraph [0091] – the sensing unit 310 includes a laser radar 310a and an object recognition unit 310b (three-dimensional position information computation unit) – the laser radar may be called LIDAR (Laser Imaging Detection and Ranging); paragraph [0151] – the laser radar 510a is a scanning type laser radar similar to the laser radar 310a of Example 3 – the laser radar 510a is configured to transmit the distance data related to the object to the object recognition unit 510a).
Regarding claim 15, Suzuki et al. discloses a method for increasing visibility of features in a driver field of view comprising: capturing an image of the field of view (Fig. 19 – one-eye camera 510b; paragraph [0152] – the one-eye camera 510b is disposed to capture a front scene, and configured to transmit a captured image to the object recognition unit 510c), sensing depth of the features in a field of view simultaneously with the image capture (Fig. , wherein the image in the field of view is captured by a camera and the depth of features are sensed by at least one LIDAR sensor as a depth image, the depth image containing distances from the camera to the nearest geometry along each vector from the camera through each pixel (Fig. 19 – laser radar 510a; paragraph [0091] – the sensing unit 310 includes a laser radar 310a and an object recognition unit 310b (three-dimensional position information computation unit) – the laser radar may be called LIDAR (Laser Imaging Detection and Ranging); paragraph [0151] – the laser radar 510a is a scanning type laser radar similar to the laser radar 310a of Example 3 – the laser radar 510a is configured to transmit the distance data related to the object to the object recognition unit 510a), processing the depth of features sensed data and the captured image to generate a contoured image, and projecting the contoured image onto the field of view to align the contoured image with the field of view (Fig. 19 – HUD device 100; Fig. 21; paragraph [0051] – the vehicle information input unit 800 is configured to receive vehicle information (which is information including a vehicle speed, a mileage, a distance to a target object, a brightness of an external environment, etc.) from the controller area network (CAN) – the external information input unit 802 is configured to receive information regarding the exterior of the vehicle (which is navigation information from a GPS, etc.) from an external network – the image .  However, Suzuki et al. fails to disclose capturing an image of the field of view including features; applying a lighting calculation to the depth image to create a light image, processing the light image and the captured image to generate a contoured image; and projecting the contoured image onto the field of view to align the contoured image with the field of view so that contours of the features in the field of view are enhanced.
Referring to the Grauer et al. reference, Grauer et al. discloses a method for increasing visibility of features in a driver field of view comprising: capturing an image of the field of view including features (Fig. 3 – merged image 170; paragraph [0013] – the image sensor is configured to receive ; and projecting the contoured image onto the field of view to align the contoured image with the field of view so that contours of the features in the field of view are enhanced (Fig. 3 – merged image 170; paragraph [0013] – the image sensor is configured to receive reflected pulses from a selected depth of field (DOF) in the environment and to generate a main image, where the exposure mechanism of the image sensor includes a pixelated transfer gate synchronized with the emitted pulses; paragraph [0041] – camera 104 acquires a first image frame (a “main image frame”), referenced 150, using a default gating scheme – subsequently, camera 104 acquires a secondary image frame, referenced 160, of the same DOF as image frame 150, using a reduced-illumination gating scheme – controller 106 may adjust the pulse intensity, the pulse width, the pulse shape, and/or number of pulses emitted by light source 102, as well as the timing and duration of camera 104 activation (exposure time), to selectively accumulate different reflections in each image frame 150, 160 – controller 106 may take into account the environmental conditionals in the imaged scene when adjusting the parameters, such as the weather and climate or the road conditions – image processor 108 may optionally generate a merged image, referenced 170, by combining the image portions 162, 164, 166 of secondary image frame 160 with the rest of main image frame 150, using suitable image fusion techniques – display 110 may then display merged image frame 170 to the user (e.g., a driver or passenger of vehicle 130) – the respective image portions 172, 174, 176 of merged image frame 170 appear clearer and more easily discernible to the user, as compared to the corresponding image portions 152, 154, 156 of the original image frame 150 – display 110 may also .
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have had enhanced the features in the driver’s field of view as disclosed by Grauer et al. in the method disclosed by Suzuki et al. in order to provide a clearer and more easily discernible field of view to the user.  However, Grauer et al. in view of Suzuki et al. still fail to disclose wherein the processor running software is further configured to image process a depth image using a preselecting lighting condition by applying a lighting calculation to the depth image to create a light image.
Referring to the Lee et al. reference, Lee et al. discloses a method for increasing visibility of features in a driver field of view, the method comprising: a processor running software configured to image process a depth image using a preselected lighting condition by applying a lighting calculation to the depth image to create a light image (Fig. 2 – weighted environmental conditions; paragraph [0025] – the camera 106 can capture the images or video inside or outside the vehicle and send the images to the vision sub-system 105 for processing – the video sub-system 105 can be programmed to extract information including objects, visibility, road condition, etc. from the images and transmit the vision information to the information fusion controller 100 for further processing – depending on the visibility and clarity of images, the vision information may or may not be trusted – as such, the information fusion controller 100 will compare the vision information with the information from other .
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have had processed a depth image using a preselected lighting condition by applying a lighting calculation to the depth image to create a light image as disclosed by Lee et al. in the method disclosed by Suzuki et al. in view of Grauer et al. in order help alert the drivers of upcoming obstacles.  
Regarding claim 16, Suzuki et al. in view of Grauer et al. in view of Lee et al. discloses all of the limitations as previously discussed with respect to claim 15 including that wherein the applying a lighting calculation further comprises applying a lighting condition to the sensed data selected from one of diffuse lighting, specular lighting, backlighting, cinematic, or artistic lighting (Suzuki et al.: paragraph [0037] – the HUD device 100 emits to a front windshield 50 a light beam (image light beam) for forming an image on the front windshield 50, and enables visual confirmation of a virtual image I from a viewpoint position (a midpoint of both eyes of a viewer) of an image viewer A (which is, in this embodiment, a driver who is an occupant of the vehicle); paragraph [0044] – in the light source unit 11, laser beams of 3 colors of R, G, B .
Regarding claim 17, Suzuki et al. in view of Grauer et al. in view of Lee et al. discloses all of the limitations as previously discussed with respect to claim 15 including that wherein in the alignment of the contoured image with the field of view results in an overall augmented view having realistic lighting conditions (Suzuki et al.: paragraph [0037] – the HUD device 100 emits to a front windshield 50 a light beam (image light beam) for forming an image on the .
Regarding claim 18, Suzuki et al. in view of Grauer et al. in view of Lee et al. discloses all of the limitations as previously discussed with respect to claims  wherein in the alignment of the contoured image with the field of view results in an overall augmented view having cinematic lighting conditions (Suzuki et al.: paragraph [0037] – the HUD device 100 emits to a front windshield 50 a light beam (image light beam) for forming an image on the front windshield 50, and enables visual confirmation of a virtual image I from a viewpoint position (a midpoint of both eyes of a viewer) of an image viewer A (which is, in this embodiment, a driver who is an occupant of the vehicle); paragraph [0044] – in the light source unit 11, laser beams of 3 colors of R, G, B are combined; paragraph [0045] – a diffusion plate to diffuse the laser beam bundle, or a transparent plate or a reflection plate having a smooth surface may be used; paragraph [0051] – the vehicle information input unit 800 is configured to receive vehicle information (which is information including a vehicle speed, a mileage, a distance to a target object, a brightness of an external environment, etc.) from the controller area network (CAN) – the external information input unit 802 is configured to receive information regarding the exterior of the vehicle (which is navigation information from a GPS, etc.) from an external network – the image data generation unit 804 is configured to generate image data of an image to be rendered, based on the vehicle information received by the vehicle information input unit 800 and the information received by the external information input unit 802 – the image drawing unit 806 includes a control unit 8060 (Fig. 3) – the control unit 8060 is configured to control the optical scanning unit 10 according to the image data, and thereby the image drawing unit 806 is configured to emit the image light beam to the front windshield 50 – as a result, .
Regarding claim 20, Suzuki et al. in view of Grauer et al. in view of Lee et al. discloses all of the limitations as previously discussed with respect to claim 15 including that wherein the contoured image is processed and updated in real-time to align with the updated field of view as the vehicle moves (Suzuki et al.: Figs. 19 and 21).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368.  The examiner can normally be reached on Mon. - Fri.: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HEATHER R JONES/Primary Examiner, Art Unit 2481                                                                                                                                                                                                        
July 8, 2021